on

Case 2:07-cr-00150-RBS-FBS Document 98 Filed 04/17/20 Page 1 of 4 PagelD# 469

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
UNITED STATES OF AMERICA,
v. CRIMINAL NO. 2:07cr150
COREY E. WHITE,
Defendant.
MEMORANDUM ORDER
This matter comes before the court on the Defendant’s
‘Emergency Motion for Reduction, Commutation and Release from
Sentence, Imprisonment Due to COVID-19” (“Motion”), filed pro se
on April 9, 2020, ECF No. 95, and Memorandum in Support, ECF
No. 96. In the Motion, the Defendant argues that his sentence
should be reduced or he should be placed in home confinement or a
halfway house because of the spread of the novel Coronavirus
(“COVID-19”).
I. Applicable Law
Pursuant to 18 U.S.C. § 3582 (c) (1) (A) (i), the court may modify
a term of imprisonment if it finds that “extraordinary and
compelling reasons warrant such a reduction.” Id. Before the court
may consider such a motion, however, the defendant must have “fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf,” or

there must have been a “lapse of 30 days from the receipt of such
Case 2:07-cr-00150-RBS-FBS Document 98 Filed 04/17/20 Page 2 of 4 PagelD# 470

a request by the warden of the defendant’s facility.” Id.
§ 3582(c) (1) (A).

Furthermore, any reduction under § 3582(c) (1) (A) must be
“consistent with applicable policy statements issued by the
Sentencing Commission.” Id. § 3582(c) (1) (A) (ii). As applicable
here, the relevant policy statement states that the court may
reduce a term of imprisonment if, after considering the factors in
18 U.S.C. § 3553(a), it determines that: 1) “[e]xtraordinary and
compelling reasons warrant the reduction”; 2) “(t]he defendant is
not a danger to the safety of any other person or to the community

."; and 3) “[t]he reduction is consistent with this policy
statement.” U.S.S.G. § 1B1.13, p.s. The Commentary to § 1B1.13
defines certain circumstances that may qualify as extraordinary
and compelling if they are met. See U.S.S.G § 1B1.13, cmt. (n.1).?

II. Analysis

The court may not consider the Defendant’s Motion at this
juncture because he has not exhausted his administrative remedies.
The Defendant does not allege that he requested that the Bureau of
Prisons bring a motion on his behalf, or that thirty (30) days

have lapsed since the warden of his facility received such a

 

1 The court notes that there is disagreement among courts
regarding whether this policy statement is still binding in light
of the First Step Act of 2018. See United States v. Fox, No.
2:14-CR-03-DBH, 2019 WL 3046086 at *2 (D. Me. July 11, 2019)
(collecting cases).

 
Case 2:07-cr-00150-RBS-FBS Document 98 Filed 04/17/20 Page 3 of 4 PagelD# 471

request. See 18 U.S.C. § 3582(c) (1) (A); United States v. Sundblad,
No. CV 6:16-CR-00047-JMC, 2020 WL 1650041 at *2 (D.S.C. Apr. 3,
2020) (“[S]ince Defendant has failed to exhaust her administrative
remedies, the court does not possess authority to grant relief
under § 3582 (c) (1) (A) (i).”).

Furthermore, the Defendant has not argued that the exhaustion
requirement should be waived, and does not present circumstances
that would justify waiver. See, e.g., United States v. Feiling,
No. 3:19cr112, 2020 WL 1821457 at *7? (E.D. Va. Apr. 10, 2020)
(Novak, J.) (“(A]lthough the ongoing threat presented by COVID-19
and the novel coronavirus should by no means be understated, that
threat alone, and Defendant’s vulnerability to it, presents
insufficient grounds to waive the exhaustion requirement[.]”) .’
Compare United States v. Jones, 3:llcr249, slip op. at 2-3 (E.D.
Va. Apr. 3, 2020) (Lauck, J.) (finding exhaustion futile because
defendant had only twenty-three days remaining on sentence).

Finally, the Defendant also requests that he be placed in

home confinement or a halfway house. Mot. at 12. Under the recently

 

2 Even if the Defendant meets the exhaustion requirement, he
still must show “extraordinary and compelling reasons” that
warrant a reduction in his sentence, among other requirements. See
supra Part I. The court notes that “[i]n the context of the
COVID-19 outbreak, courts have found extraordinary and compelling
reasons for compassionate release when an inmate shows both a
particularized susceptibility to the disease and a particularized
risk of contracting the disease at his prison facility.” United
States v. Feiling, No. 3:19crl12, 2020 WL 1821457 at *7 (E.D. Va.
Apr. 10, 2020) (Novak, J.); see id. (collecting cases).

3

 
Case 2:07-cr-00150-RBS-FBS Document 98 Filed 04/17/20 Page 4 of 4 PagelD# 472

passed CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020), “if
the Attorney General finds that emergency conditions will
materially affect the functioning of the Bureau, the Director of
the Bureau may lengthen the maximum amount of time for which the
Director is authorized to place a prisoner in home confinement.”
Id., § 12003(b) (2), 134 Stat. at 516. This section, however, does
not authorize the court to place a defendant in home confinement.

For these reasons, the Defendant’s Motion is DENIED. The Clerk
is DIRECTED to forward a copy of this Memorandum Order to the

Defendant and the United States Attorney at Norfolk.

pt

ebecca Beach Smith
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

IT IS SO ORDERED.

 

April [q. 2020
